804 F.2d 1251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Joseph SZWANKI, Plaintiff-Appellant,v.O. Ivan WHITE, Defendant-Appellee.
No. 86-6700.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1986.Decided Nov. 13, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 86-191-N)
Victor Joseph Szwanki, appellant pro se.
J. Phillip Krajewski, Office of the United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Szwanki v. White, C/A 86-191-N (E.D.Va., July 22, 1986).